Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olivaeri [20170123394], in view of Li [20210182052]


As to claim 1, 
Olivaeri [20170123394] teaches (Currently Amended) A computer-implemented method for configuring a reconfigurable hardware device to execute a user application, the computer-implemented method comprising: 
providing, on the reconfigurable hardware device, static shell logic controlled by a primary management core PMC for managing operation of the device [0037: “The static logic FPGA (34) comprising the essential features (i.e., core functions) the instrument and those whose implementation low level and advanced optimization are useful to the operation of the programmable control instrument (10). ”- operation of the device static logic and 0037: “and 0037: “Static section (31) includes static logic FPGA (34) implemented and optimized factory, while the dynamic section (33) includes dynamic logic FPGA (35) programmable by the user ”- static logic FPGA is equivalent to PMC, static section is equivalent to static shell logic, Dynamic logic FPGA 35 is equivalent to SMC ] , the static shell logic having a predetermined hardware interface [0040: “The static logic FPGA (34) implements all the functions necessary to control the fixed hardware (20),” and 0037: “The programmable control instrument (10) comprises a fixed hardware (20) run by an FPGA (30). ”- static logic 34 implements to run fixed hardware 20 of the device, FPGA 30 runs the hardware  and 00037: “Static section (31) includes static logic FPGA (34) implemented and optimized factory”- static section is a static shell logic while static logic FPGA is equivalent to PMC]; 
configuring, on the reconfigurable hardware device, via the PMC, dynamic shell logic for implementing dynamically-selected shell functionality, the dynamic shell logic including a secondary management core (SMC), adapted to communicate with the PMC via the hardware interface, for managing operation of the dynamic shell logic [0041: “The server uses the static logic FPGA (34) and the corresponding information of the logical interface (32) for the implementation of the dynamic logic FPGA (35) compatible with the static logic FPGA (34) according to the selected hardware profile. ”- static logic FPGA is used to perform implementation of Dynamic logic FPGA, and  interaction with Dynamic logic FPGA and 0037: “Static section (31) includes static logic FPGA (34) implemented and optimized factory, while the dynamic section (33) includes dynamic logic FPGA (35) programmable by the user ” and claim 18: “server implementation that converts high-level functions that form the user code and instructions in dynamic logic FPGA compatible with static logic FPGA and logical interface ” and 0037: “The FPGA illustratively includes a static section (31) and a dynamic section (33), connected to through a logical interface (32).”]; Furthermore, Olivaeri teaches PMC and SMC and   
But do not explicitly teach configuring, on the reconfigurable hardware device application logic, having an interface with the dynamic shell logic
Li  [20210182052 ] configuring, on the reconfigurable hardware device, via static configuration region , the application logic, having an interface with the dynamic shell logic [006; “perform firmware update processing on a target reconfiguration region by using the target firmware data in the target firmware region, and to start the updated target application program after the firmware update processing is completed ”-target configuration region and reconfiguration region communicate and target firmware region belongs to static region of the FPGA, static configuration region 304 is equivalent to PMC ], for executing the user application [0052: “The dynamic configuration region is divided into a plurality of reconfigurable regions, and each reconfiguration region corresponds to an application program. ”] , wherein the dynamic region uploads to the static configuration region,  dynamic code to adapt the static configuration region  for use with the dynamic shell logic [0026: “the control is performed by using an update control component in a static configuration region of the FPGA platform 102 to write target firmware data to be updated matching the target application program into a target firmware region, and then the firmware update processing is performed on a target reconfiguration region corresponding to the target application program in a dynamic configuration region of the FPGA platform 102 by using the target firmware data in the target firmware region”- update control component of the static region is update firmware region to make  compatible with the dynamic logic. Update in the static region is performed based on the application   and 0009: “The control is performed by using the update control component in the static configuration region of the FPGA to write the target firmware data to be updated matching the target application program into the target firmware region. Subsequently, the firmware update processing can be performed on the target reconfiguration region corresponding to the target application program in the dynamic configuration region of the FPGA by using the target firmware data in the target firmware region. ”- dynamic configuration region is equivalent to SMC and 0060: “the Flash chip may include, but is not limited to: a factory firmware region, and a firmware region corresponding to the application program. As shown in FIG. 6, in the Flash chip 308, the factory firmware region S corresponds to the static configuration region”- flash chip belongs to static configuration region, target configuration is part of the static region and subsequently the target reconfiguration region is updated meaning that the updated performed in first instance is on static region and second is dynamic region. There is only two parts in the FPGA therefore first update has to be the static region. Also, 0034:  “application program of the gene application needs to be updated while an algorithm of  to synchronize update changes on a software side of the gene application to the corresponding FPGA firmware to dynamically update the application program of the gene application ”- furthermore, 109: where program updating require is parsed of the target application request  and 0035: “each reconfiguration region corresponds to an application program. When the source application program needs to be updated to the target application program, the control is performed by using the update control component in the static configuration region to write the target firmware data to be updated matching the target application program into the target firmware region ”- each reconfiguration region corresponds to application program, reconfiguration region  corresponds to the part of dynamic FPGA and the update is required in the firmware of the static region and application program is part of the reconfiguration region i.e. dynamic region, the Dynamic region has to upload the data related to its application program to execute the update in the static region and 0057: “parse the program updating request to obtain the updating mode and the program identifier of the target application program, thereby helping to transmit the target firmware data to be updated corresponding to the target application program to the internal memory ” ] 

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Olivaeri and Li because both are directed toward FPGA. Furthermore, Li improves upon Olivaeri teaching of static core (FPGA 34) and Dynamic core (35) for implementing corresponding logic and Li 

As to claim 2, 
Olivaeri teaches 2. (Currently Amended) The computer-implemented method of claim 1, wherein the PMC is provided in the static shell logic on the reconfigurable hardware device [0040: “The static logic FPGA (34) implements all the functions necessary to control the fixed hardware (20),” and 0037: “The programmable control instrument (10) comprises a fixed hardware (20) run by an FPGA (30)” and 0037: “Static section (31) includes static logic FPGA (34) implemented and optimized factory, while the dynamic section (33) includes dynamic logic FPGA (35) programmable by the user ” ] 

As to claim 3,
Olivaeri  teaches wherein the PMC is provided by a processor operatively coupled to the reconfigurable hardware device [ 0038: “The programmable control instrument (10) is more generally a "processor" or a "controller," which employs one or more microprocessors that may be programmed using software (e.g., microcode) to perform various functions discussed herein. Notably, the programmable control instrument (10) may be implemented with or without employing a processor, and may be implemented as a combination of dedicated hardware to perform some functions and a processor (e.g., one or more programmed microprocessors and associated circuitry) to perform 
As to claim 4, 
Olivaeri teaches wherein the dynamic code is uploaded to a code library of the PMC, the method farther comprising, in the PMC during execution of the user application, using dynamic code in the code library to generate instructions adapting the PMC for use with the dynamic shell logic [ 0043: “The server implementation (70) connects the code of user already processed locally with the possible connections files blocks libraries (80), generating a partial configuration file for the dynamic section (33) compatible with the static logic FPGA (34), ” and 0043; “The burden of the new partial FPGA configuration management, i.e., the configuration of dynamic logic FPGA (35) of the user in the dynamic section (33) can be make the user interface (60) or via the supplied libraries, from any other application software.”] .  
As to claim 5, 
Li teaches wherein the instructions comprise primary commands, for execution by the PMC, and secondary commands for execution by the SMC using the dynamic shell logic, and wherein the PMC forwards secondary commands to the SMC via the hardware interface [0027: “When the source application program needs to be updated 
As to claim 8, 
Li teaches wherein the static shell logic includes a network interface for connecting the reconfigurable hardware device to a P201910338t1S014Appl. No. 16/921,539 network, and wherein the [[M]]PMC configures the dynamic shell logic and the application logic in response to a configuration request received from the network [0125: “The computer software product is stored in a storage medium and includes several indications for indicating one or more computer devices (which may be a personal computer, a server, a network device, or the like) to perform all or some of the steps of the methods described in the embodiments of this application. ” and 104: “control unit 1104 that is configured to perform control, by using an update control component in a static configuration region of a field-programmable gate array (FPGA) in response to the program updating request, to write target firmware data to be updated matching the target application program into a target firmware region”].  

As to claim 9,
static configuration region of the FPGA to write the target firmware data to be updated matching the target application program into the target firmware region. Subsequently, the firmware update processing can be performed on the target reconfiguration region corresponding to the target application program in the dynamic configuration region of the FPGA by using the target firmware data in the target firmware region. ” and 0060: “the Flash chip may include, but is not limited to: a factory firmware region, and a firmware region corresponding to the application program. As shown in FIG. 6, in the Flash chip 308, the factory firmware region S corresponds to the static configuration region”- static region includes the flash chip region 308]

As to claim 10- 14, 
Combination of Olivaeri and Li teaches this claim according to the reasoning set forth in claim 1-5 supra.

As to claim 17-18, 

As to claim 19, 
Combination of Olivaeri and Li teaches this claim according to the reasoning set forth in claim 4 supra.
As to claim 20, 
Combination of Olivaeri and Li teaches this claim according to the reasoning set forth in claim 5 supra.


Allowable Subject Matter
Claim 6-7, 15-16, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187